Citation Nr: 0321228	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  97-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for a low back disability for the period from August 
17, 1995, to March 8, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from September 1991 to 
August 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Boise, 
Idaho, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision the RO granted 
service connection for a low back disability, and assigned a 
10 percent disability rating from August 17, 1995, the day 
following separation from service.

In an April 2000 rating decision, the RO established staged 
ratings for the low back disability, increasing the rating 
from 10 percent to 20 percent from the period from March 9, 
1999 forward.  In September 2000, the Board increased the 
rating for the period from March 9, 1999 forward to 60 
percent.

The veteran appealed the Board's September 2000 decision to 
the Court of Appeals for Veterans Claims (Court).  In 
September 2002, the Court granted a joint motion of VA and 
the appellant, vacating the part of the Board's decision that 
denied a rating in excess of 10 percent for the low back for 
the period prior to March 9, 1999, and remanding that issue 
for the Board to reconsider and provide further reasons and 
bases to support its decision.  In accordance with the joint 
motion, the Court dismissed the appeal of the rating for the 
period from March 9, 1999 forward.

REMAND

In March 2003, the Board undertook further development of 
evidence relevant to the veteran's claim for a higher rating 
for the low back disability for the period prior to March 9, 
1999.  The Board undertook this development through an 
internal Board development team, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That regulation 
was invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  New 
evidence has been obtained.  However, in view of the Federal 
Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should readjudicate the 
veteran's claim for a higher rating for a 
low back disability, during the period 
prior to March 9, 1999, taking into 
consideration the newly received 
evidence, and all of the evidence 
received since the RO's most recent 
action on that issue.

2.  If the benefit sought continues to be 
denied, the RO should issue a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



